Citation Nr: 1743698	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-26 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

3.  Entitlement to nonservice-connected pension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicidal agents.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for color blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2014, the Veteran testified during a videoconference hearing before the undersigned.

In February 2015, the Board remanded the Veteran's claims for further development.  As will be discussed in greater detail below, the Board has found that there has not been substantial compliance with the remand directives, and further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Veteran perfected an appeal as to the issues of entitlement to service connection for peripheral neuropathy of each upper and lower extremity for the purposes of retroactive benefits.  In his substantive appeal, he requested a videoconference hearing before a Veterans Law Judge.  The Veteran's hearing request is still pending.  In light of the pending hearing request, the Board is deferring consideration of those issues.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  In a September 2011 mental residual functional capacity questionnaire, a physician noted that, due to his PTSD, the Veteran suffered from marked problems responding appropriately to supervision, responding appropriately to co-workers, and responding appropriately to customary work pressures.  Therefore, entitlement to TDIU is raised as part of the initial rating on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Higher Rating for PTSD and Entitlement to a TDIU

In February 2015, the Board directed the AOJ to schedule the Veteran for a VA examination to address the severity of his service-connected PTSD.  In November 2015, a VA examination was conducted by the same examiner who performed the prior VA examination in September 2010.  In the symptoms portion of the examination report, the examiner failed to mark any symptoms, and instead noted that the Veteran's reported symptoms did not cause clinically significant social and occupational impairment and did not discuss the symptoms reported by the Veteran at his hearing and elsewhere.

The lack of information renders the VA examination inadequate.  The Board also notes that a December 2016 VA treatment record indicates that the Veteran's PTSD may have worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, remand is necessary so that the Veteran's can be afforded a new VA examination by a different examiner to address the nature and severity of his service-connected PTSD.

The TDIU issue is inextricably intertwined with the initial rating for PTSD since any decision on that matter may affect entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the veteran's claim for the second issue).

Entitlement to Nonservice-Connected Pension

With regard to his claim for nonservice-connected pension the Board notes that the most recent income information is from March 2010, when the Veteran reported that his spouse did not have any income.  A remand is necessary to obtain updated information concerning his net worth, income, and expenses, so that a determination can be made as to whether the income requirement for nonservice-connected pension benefits have been met at any time pertinent to the appeal.  On remand, the AOJ should obtain any updated information concerning SSA benefits for the Veteran and his wife.

Service Connection for a Low Back Disorder, a Skin Disorder, and a Left Wrist Disorder

In the prior remand, the Board directed the AOJ to schedule the Veteran for VA examinations to determine whether those disorders were related to military service.  The Board instructed the examiner to consider the Veteran's statements concerning the onset and continuity of symptoms, including his report back and wrist injuries that occurred in combat.

In December 2015, the Veteran underwent VA examinations.  With regard to his skin disorder, the examiner noted that the Veteran was currently asymptomatic and that he denied any current or recent skin disorder.  Although the examiner noted treatment for seborrheic dermatitis and keratosis in February 2009 and September 2015, the examiner concluded that these conditions were not related to the pseudofolliculitis and fungal rash noted in service, and they were of no clinical significance.  The examiner did not provide any reasons for this conclusion, and did not address whether the Veteran's seborrheic dermatitis and keratosis were related to his presumed exposure to herbicidal agents during his service in the Republic of Vietnam.

With regard to the Veteran's left wrist disorder, the examiner merely noted that he did not have a currently diagnosed disability associated with his wrist.  Subsequently, however, the examiner noted the presence of degenerative or traumatic arthritis in the Veteran's left wrist, and indicated that such was due to the natural aging process.  No further rationale was provided.

With regard to the claimed low back disorder, the examiner merely noted that there was no objective finding of a low back disorder at discharge, and that he was treated in March 1991 after at work-related injury.  No opinion was provided as to whether his current low back disorder was related to his in-service complaints of back problems.  Furthermore, the examiner failed to address a February 1989 private treatment record that noted the Veteran reports of low back pain.

A medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

An addendum opinion is necessary to fully address the Veteran's claims for service connection for a skin disorder, and low back disorder, and a left wrist disorder.

Service Connection for Color Blindness

In the February 2015, remand the Board directed the AOJ to issue a statement of the case concerning the issue of entitlement to service connection for color blindness in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  However, to date, the AOJ has not done so; therefore, a remand is necessary.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case concerning the Veteran's claim of entitlement to service connection for color blindness.

2.  Clarify, to the extent possible, the amount of SSA benefits that the Veteran and his wife have received from 2009.

4.  Afford the Veteran the opportunity to provide updated income information.  Specifically, provide him with VA Form 21-0516, Improved Pension Eligibility Verification Report and ask him to submit updated income information since March 2011.

Inform the Veteran that his income and unreimbursed medical expenses must be determined for each year from 2009 onward, and afford him the opportunity to provide information and documentation regarding medical expenses incurred.  Specifically, provide the Veteran with VA Form 21P-8416 (Medical Expense Report), and ask him to report any medical expenses incurred for every year from 2009.  These expenses should include:

(a) expenses associated with his and his/or wife's medical care;

(b) expenses associated with his and/or wife's home nursing care; and

(c) insurance premiums with the name of the insurance company.

Obtain and associate with the claims file any records pertinent to his claim for SSA disability benefits.

5.  The Veteran should be scheduled for a VA examination by someone other than examiner who performed the September 2010 and November 2015 VA examinations to determine the current severity of his service-connected PTSD.  The electronic record, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should specifically address the impact that the Veteran's service-connected PTSD has had on his social and occupational functioning since 2009.

Any opinion must be accompanied by supporting reasons.

6.  Return the claims file to the examiner who conducted the Veteran's December 2015 VA skin, spine, and wrist examinations.  The record and a copy of this Remand must be made available to the examiner.  If the December 2015 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that any current skin disorder is related to the Veteran's military service, to include his presumed exposure to herbicidal agents in the Republic of Vietnam?  (For VA purposes, a current disability is one shown at any time since January 2009, even if not shown in more recent records).  The examiner must consider the Veteran's reports of a skin condition on and off since his service in Vietnam, and that he experiences flare-ups of his skin disorder in the summer.

b)  Is it at least as likely as not that any current low back disorder is related to the Veteran's military service, to include his in-service reports of low back pain, and his reported in-service injury during combat.  The examiner must consider evidence of  low back pain prior to the Veteran's April 1990 lifting injury, including his service treatment records, the February 1989 private treatment record, and the competent and credible lay statements regarding the onset of his low back pain in service and continuing symptoms from the 1980s forward.

c)  Is it at least as likely as not  that any current left wrist disorder, to include arthritis, is related to the Veteran's military service, to include his reported in-service injury during combat.  The examiner must consider the Veteran's competent and credible lay statements regarding the onset of his left wrist pain in service and continuing symptoms after discharge.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting reasons.

7.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

